Citation Nr: 0605947	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for right immersion 
foot, 10 percent disabling.

3.  Entitlement to an increased rating for left immersion 
foot, 10 percent disabling.

4.  Entitlement to an increased rating for degenerative 
changes of the left ankle, 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran had active service from August 1968 to April 
1969. This matter comes on appeal from an August 2003 
decision by the Columbia VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that the veteran has been 
receiving treatment for PTSD at the Columbia VA Medical 
Center. Stressors to support this diagnosis, however, have 
not been verified. In addition, the veteran has reported 
being in receipt of Social Security Disability benefits, but 
records associated with his claim have not been obtained. 
Finally, it has been some time since the veteran received an 
examination for rating purposes. 

Accordingly, the case is REMANDED for the following action:

1. Copies of all records of treatment 
received by the veteran for the 
disabilities at issue at the Columbia 
VA Medical Center since July 2005 
should be obtained.

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events.  The RO should forward 
this information, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 so that it can provide any 
information that might corroborate the 
stressors claimed by the veteran. 

JSRRC also should report whether "C" 
Company, 9th Battalion, 4/39th Infantry, 
9th Infantry Division was engaged in 
hostile action against enemy forces 
during the time the veteran was assigned 
to that unit. If referral to JSRRC or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD.  All attempts to obtain the 
records should be documented in the 
claims file.

4.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

5.  Only if the RO determines that 
there is credible supporting evidence 
that an in-service stressor occurred, 
the veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any current 
chronic psychiatric disorder. The 
veteran's claims folder must be 
provided to the examiner for review.  
The veteran's history and complaints 
should be noted, all indicated studies 
should be performed, and all clinical 
findings reported in detail.  

	The examiner should report a multi-axial 
diagnosis 	identifying all current psychiatric 
disorders, and 	offer an opinion as to the 
likelihood that any chronic 	psychiatric 
condition had its onset in or is otherwise 
	related to his period of military 
service. Should 	PTSD be diagnosed, the 
stressor supporting such 	diagnosis should be 
identified. All conclusions 	expressed must 
be accompanied by a complete 	rationale.

6.  The RO also should schedule the veteran 
for a VA orthopedic examination to determine 
the current extent and severity of the 
service-connected left ankle disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.


	7.  Thereafter, the RO should review the 
claims file to 	ensure that all of the 
foregoing requested development 	has been 
completed.  In particular, the RO should 
	review the requested examination reports 
and required 	opinions to ensure that they 
are responsive to and in 	complete compliance 
with the directives of this remand, 	and if 
they are not, the RO should implement 
corrective 	procedures.  See Stegall v. 
West, 11 Vet. App. 268 	(1998).

	8.  After undertaking any development 
deemed essential 	in addition to that 
specified above, the RO should again 	review 
the veteran's claim.  If the benefit sought on 
	appeal is not granted, the veteran and 
his representative 	should be issued a 
supplemental statement of the case, 	and be 
afforded a reasonable period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


